Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 18-1490V

UNPUBLISHED

BARBARA BOWIE, Chief Special Master Corcoran
Petitioner, Filed: February 17, 2021
V.
Special Processing Unit (SPU); Joint

SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Guillain-Barre

Syndrome (GBS)
Respondent.

 

 

Jennifer Leigh Allen, Allen Law LLC, Ellicott City, MD, for Petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION ON JOINT STIPULATION

On September 27, 2018, Barbara Bowie filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seg.' (the
“Vaccine Act”). Petitioner alleges that she developed Guillain-Barré syndrome as a result
of an influenza (“flu”) vaccine administered on October 16, 2015. Petition at 1; Stipulation,
filed February 17, 2021, at {§ 2, 4. Petitioner further alleges she received the vaccine in
the United States, that she experienced the residual effects of her injury for more than six
months, and that there has been no prior award or settlement of a civil action for damages
as a result of her alleged condition. Petition at 2, 6; Stipulation at ¢§ 3-5. “Respondent
denies that petitioner sustained a GBS Table injury and further denies that the influenza
immunization is the cause of petitioner's alleged GBS or any other injury or condition.”
Stipulation at ¥ 6.

Nevertheless, on February 17, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

 

' National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
A lump sum of $100,000.00 in the form of a check payable to Petitioner.

Stipulation at ¢ 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of

a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.?

IT IS SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master

 

2 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

BARBARA BOWIE,

Petitioner,
v. No. 18-1490V

Chief Special Master Brian H. Corcoran

SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the “Vaccine Program”). The petition
seeks compensation for injuries allegedly related to petitioner’s receipt of the influenza vaccine,
which vaccine is contained in the Vaccine Injury Table (the Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received the influenza vaccination on or about October 16, 2015.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the influenza vaccine caused her to develop Guillain-Barré
syndrome (“GBS”) and that she experienced the residual effects of this condition for more than
six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded
pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the
availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payment described in paragraph 8, and any amount awarded
pursuant to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs,
executors, administrators, successors and/or assigns, does forever irrevocably and
unconditionally release, acquit and discharge the United States and the Secretary of Health and
Human Services from any and all actions or causes of action (including agreements, judgments,
claims, damages, loss of services, expenses and all demands of whatever kind or nature) that
have been brought, could have been brought, or could be timely brought in the Court of Federal
Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq.,
on account of, or in any way growing out of, any and all known or unknown, suspected or
unsuspected personal injuries to or death of petitioner resulting from, or alleged to have resulted
from, the influenza vaccine administered on or about October 16, 2015, as alleged by petitioner
in a petition for vaccine compensation filed on or about September 27, 2018, in the United States
Court of Federal Claims as petition No. 18-1490V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the influenza vaccine caused petitioner’s alleged
GBS or any other injury or condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

 

PEAITLONER:

Ly pag Zz . oon " ‘
: DHA Miter ter fate
"BARBARA BOWIE

ATTORNEY OF RECORD FOR
PETITIONER:

  
 

Baicont Catv, MD 207 7N
TOE 124) R3NHHS FY

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT dale ?, Miskler, DetSs, APRN, for

 

TAMARA OVERBY

Acting Director, Division oF Inary Compensation
Programs (DICP}

Healthcare Systenis Burtau

US, Department of Health and Homan Services
Sed Fishers Lane

Mail Stop OXNJ46B

Rockvule, MD 20855

DATE ozlia/2. l..

a]

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

he ttre ce UV

HEATHER E. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

(3S. Deparonent af Justice
2.0. Box 146

Benjamin Franklin Station
Wastungton. OC 20644-0140

ATTORNEY OF RECORD FOR
RESPONDENT:

CawLQke Habart
by Aecdtlenl Peal

CAMILLE M. COLLErT
Trak Attomey

Torts Branch

Civil Diviston

U.S. Deparment ar Sustice
P.O. Box 116

Benjanun Franklin Station
Waskington, DC 20044-0146
Tol: (202) 6) Ong KS